Exhibit 10.15

AGGREGATE EXCESS CATASTROPHE REINSURANCE CONTRACT

Effective: June 1, 2011

****** indicates material that has been omitted pursuant to a request for
confidential treatment. The omitted material has been filed separately with the
U.S. Securities and Exchange Commission.

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Tampa, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   BUSINESS COVERED      1   

2.

   TERM      1   

3.

   EXCLUSIONS      2   

4.

   RETENTION AND LIMIT      4   

5.

   INURING REINSURANCE      5   

6.

   REINSURANCE PREMIUM      7   

7.

   DEFINITIONS      9   

8.

   LOSS OCCURRENCE DEFINITION      11   

9.

   ACCESS TO RECORDS      12   

10.

   AGENCY (BRMA 73A)      13   

11.

   ARBITRATION      13   

12.

   COLLATERAL      14   

13.

   COLLATERAL RELEASE      14   

14.

   CONFIDENTIALITY      17   

15.

   CURRENCY (BRMA 12A)      18   

16.

   ENTIRE AGREEMENT      18   

17.

   ERRORS AND OMISSIONS (BRMA 14F)      18   

18.

   FEDERAL EXCISE TAX (BRMA 17D)      18   

19.

   GOVERNING LAW      19   

20.

   INSOLVENCY      19   

21.

   LATE PAYMENTS      20   

22.

   LIABILITY OF THE REINSURER      21   

23.

   LIMITED RECOURSE AND BERMUDA REGULATIONS      21   

24.

   LOSS NOTICE AND SETTLEMENTS      22   

25.

   NET RETAINED LINES (BRMA 32E)      22   

26.

   NON-WAIVER      22   

27.

   NOTICES AND CONTRACT EXECUTION      23   

28.

   OFFSET      23   

29.

   OTHER REINSURANCE      23   

30.

   SALVAGE AND SUBROGATION      24   

31.

   SERVICE OF SUIT      24   

32.

   SEVERABILITY (BRMA 72E)      25   

33.

   TAXES      25   

34.

   TERRITORY      25   

35.

   INTERMEDIARY (BRMA 23A)      25   

ATTACHMENTS

Schedule A – Collateral Collection Tables

Nuclear Incident Exclusion Clause – Physical Damage – Reinsurance (USA)

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]



--------------------------------------------------------------------------------

AGGREGATE EXCESS CATASTROPHE REINSURANCE CONTRACT

Effective: June 1, 2011

(hereinafter referred to as the “Contract”)

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Tampa, Florida

and

any other insurance companies which are now or

hereafter come under the ownership, control or management of

Homeowners Choice, Inc.

(hereinafter referred to collectively as the “Company”)

by

THE SUBSCRIBING REINSURER(S)

EXECUTING THE INTERESTS AND LIABILITIES

AGREEMENT(S) ATTACHED HERETO

(hereinafter referred to as the “Reinsurer”)

ARTICLE 1 - BUSINESS COVERED

This Contract is to indemnify the Company in respect of its net excess liability
as a result of any loss or losses which may occur during the term of this
Contract under any policies, contracts and binders of insurance or reinsurance
(hereinafter called “policies”) in force at the effective date hereof or issued
or renewed on or after that date, covering business classified by the Company as
the property perils of Homeowners and Dwelling, subject to the terms, conditions
and limitations hereinafter set forth.

ARTICLE 2 - TERM

 

A. This Contract shall become effective at 12:01 a.m., Local Standard Time,
June 1, 2011, with respect to losses arising out of loss occurrences commencing
at or after that time and date, and shall remain in force until 12:01 a.m.,
Local Standard Time, June 1, 2012. “Local Standard Time” as used herein shall
mean local standard time at the location where the loss occurrence commences.

 

B. If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer’s liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 1



--------------------------------------------------------------------------------

C. Notwithstanding the provisions of paragraph A above, the Company may reduce
or terminate a Subscribing Reinsurer’s percentage share in this Contract at any
time by giving written notice to the Subscribing Reinsurer in the event any of
the following circumstances occur. The effective date of reduction or
termination shall be the date selected by the Company, which may be a date that
is retroactively applied to the date of public announcement, subject to the
condition that such selected date must be the last day of a calendar month:

 

  1. A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or

 

  2. The Subscribing Reinsurer has reinsured its entire liability under this
Contract without the Company’s prior written consent, except that this provision
shall not apply to any inter-company reinsurance or inter-company pooling
arrangements entered into by the Subscribing Reinsurer.

ARTICLE 3 - EXCLUSIONS

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. All excess of loss reinsurance assumed by the Company.

 

  2. Reinsurance assumed by the Company under obligatory reinsurance agreements,
except intercompany reinsurance between the Company and its affiliates and
agency reinsurance where the policies involved are to be re-underwritten in
accordance with the underwriting standards of the Company and reissued as
policies of the Company at the next anniversary or expiration date.

 

  3. Financial guarantee and insolvency.

 

  4. All Accident and Health, Fidelity and Surety, Boiler and Machinery,
Workers’ Compensation, and Credit business.

 

  5. Flood and/or earthquake when written as such for stand alone policies where
flood and/or earthquake is the only named peril.

 

  6. Nuclear risks as defined in the “Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance (U.S.A.)” attached to and forming part of this
Contract.

 

  7. Loss or damage caused by or resulting from war, invasion, hostilities, acts
of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law or confiscation by order of any government or public
authority, but this exclusion shall not apply to loss or damage covered under a
standard policy with a standard War Exclusion Clause.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 2



--------------------------------------------------------------------------------

  8. Loss or liability from any Pool, Association or Syndicate and any
assessment or similar demand for payment related to the Florida Hurricane
Catastrophe Fund or Citizens Property Insurance Corporation.

 

  9. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund or other arrangement,
however denominated, established or governed, which provides for any assessment
of or payment or assumption by the Company of part or all of any claim, debt,
charge, fee or other obligation of an insurer, or its successors or assigns,
which has been declared by any competent authority to be insolvent, or which is
otherwise deemed unable to meet any claim, debt, charge, fee or other obligation
in whole or in part.

 

  10. Loss and/or damage and/or costs and/or expenses arising from seepage
and/or pollution and/or contamination, other than contamination from smoke.
Nevertheless, this exclusion does not preclude payment of the cost of removing
debris of property damaged by a loss otherwise covered hereunder, subject always
to a limit of 25% of the Company’s property loss under the applicable original
policy.

 

  11. Loss, damage, cost or expense arising out of an act of terrorism involving
the use of any biological, chemical, nuclear or radioactive agent, material,
device or weapon.

 

  12. All liability arising out of mold, spores and/or fungus, but this
exclusion shall not apply to those losses which follow as a direct result of a
loss caused by a peril otherwise covered hereunder.

 

B. With the exception of subparagraphs 3, 6, 7 and 11 of paragraph A above,
should any judicial, regulatory or legislative entity having legal jurisdiction
invalidate any exclusion on the Company’s policy, any amount of loss for which
the Company is liable because of such invalidation will not be excluded
hereunder.

 

C. The Company may submit to the Reinsurer, for special acceptance hereunder,
business not covered by this Contract. Within seven days of receipt of such
request, each Subscribing Reinsurer shall accept such request, ask for
additional information, or reject the request. If a Subscribing Reinsurer fails
to respond to a special acceptance request within seven days, the Subscribing
Reinsurer shall be deemed to have agreed to the special acceptance. If said
business is accepted by the Reinsurer, it will be subject to the terms of this
Contract, except as such terms are modified by such acceptance. Any special
acceptance business covered under the reinsurance agreement being replaced by
this Contract will be automatically covered hereunder. Further, in the event a
Subscribing Reinsurer becomes a party to this Contract subsequent to the special
acceptance of any business not normally covered hereunder, the Subscribing
Reinsurer shall automatically accept the same as being a part of this Contract.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 3



--------------------------------------------------------------------------------

ARTICLE 4 - RETENTION AND LIMIT

 

A. Coverage A - Section 1: The Company shall retain and be liable for the first
$19,300,000 of ultimate net loss arising out of each loss occurrence. The
Reinsurer shall then be liable for 41.5% of the amount by which such ultimate
net loss exceeds the Company’s retention, but the liability of the Reinsurer
shall not exceed 41.5% of $26,000,000 as respects any one loss occurrence, nor
shall it exceed 41.5% of $26,000,000 as respects all loss occurrences commencing
during the term of this Contract.

Coverage A - Section 2: The Company shall retain and be liable for the first
$71,300,000 of ultimate net loss arising out of each loss occurrence. The
Reinsurer shall then be liable for 90% of the amount by which such ultimate net
loss exceeds the Company’s retention, but the liability of the Reinsurer shall
not exceed 90% of $51,000,000 as respects any one loss occurrence.

 

B. Coverage B: The Company shall retain and be liable for the first $6,000,000
of subject excess ultimate net loss in the aggregate as respects all loss
occurrences commencing during the term of this Contract. The Reinsurer shall
then be liable for 90% of the amount by which such subject excess ultimate net
loss exceeds the Company’s aggregate retention, but the liability of the
Reinsurer shall not exceed 90% of $51,000,000 in the aggregate as respects all
loss occurrences commencing during the term of this Contract.

“Subject excess ultimate net loss” as used herein is defined as the amount by
which the Company’s ultimate net loss arising out of any one loss occurrence
exceeds $2,000,000, but said amount shall not exceed 90% of $51,000,000 as
respects any one loss occurrence.

 

C. Coverage C: As respects any loss occurrence involving a peril not covered by
the Florida Hurricane Catastrophe Fund Optional Limited Apportionment Companies
Coverage Layer, the Company shall retain and be liable for $9,300,000 of
ultimate net loss as respects such loss occurrence. The Reinsurer shall then be
liable for 90% of the amount by which such ultimate net loss exceeds the
Company’s retention, but the liability of the Reinsurer shall not exceed 90% of
$10,000,000 as respects any one loss occurrence, nor shall it exceed 90% of
$20,000,000 as respects all loss occurrences commencing during the term of this
Contract.

 

D. Notwithstanding the provisions of paragraphs A, B and C above, the liability
of the Reinsurer under Coverage A - Section 2, Coverage B and Coverage C
combined shall not exceed 90% of $51,000,000 in the aggregate as respects all
loss occurrences commencing during the term of this Contract.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 4



--------------------------------------------------------------------------------

E. Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes “one risk.”

 

F. It is understood that recoveries under Coverage A and Coverage C shall inure
to the benefit of Coverage B hereunder.

 

G. It is understood the Company may maintain in force excess reinsurance,
recoveries under which shall inure solely to the Company’s benefit and be
entirely disregarded in applying all of the provisions of this Contract.

ARTICLE 5 - INURING REINSURANCE

 

A. The Company shall maintain property catastrophe excess of loss reinsurance,
recoveries under which shall inure to the benefit of Coverage B of this
Contract, for the following layers:

 

  1. $5,800,000 in excess of $3,500,000 any one loss occurrence, subject to an
annual limit of $11,600,000; and

 

  2. $26,000,000 in excess of $19,300,000 any one loss occurrence, subject to no
reinstatements of the limit; and

 

  3. $26,000,000 in excess of $45,300,000 any one loss occurrence, subject to an
annual limit of $52,000,000; and

 

  4. 90% of $16,800,000 in excess of $71,300,000 any one loss occurrence,
subject to no reinstatements of the limit.

 

B. The Company shall maintain property catastrophe excess of loss reinsurance
for the layer 90% of $16,800,000 in excess of $71,300,000 any one loss
occurrence, subject to no reinstatements of the limit, recoveries under which
shall inure to the benefit of Coverage A, Section 2 of this Contract.

 

C. The Company shall provisionally purchase mandatory and optional coverage from
the Florida Hurricane Catastrophe Fund (FHCF) with the following limits and
retentions:

 

  1. 100% of $10,000,000 excess of $9,300,000 any one loss occurrence (optional
Limited Apportionment Companies coverage);

 

  2. 90% of $182,800,000 excess of $71,300,000 (mandatory layer);

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 5



--------------------------------------------------------------------------------

  3. 90% of $64,500,000 excess of $254,100,000 (optional Temporary Increase in
Coverage Limit).

The provisional limits and retentions above may increase or decrease in
accordance with the provisions of the reimbursement contract between the Company
and the State Board of Administration of the State of Florida (SBA).

Any loss reimbursement paid or payable to the Company for the mandatory layer
and the optional Temporary Increase in Coverage Limit layer provided by the
FHCF, and resulting from loss occurrences commencing during the term of this
Contract, shall inure to the benefit of this Contract. Any loss reimbursement
paid or payable to the Company for the optional Limited Apportionment Companies
layer provided by the FHCF shall inure to the benefit of Coverage B of this
Contract. Further, any FHCF loss reimbursement shall be deemed paid to the
Company in accordance with the reimbursement contract between the Company and
the SBA at the full payout level set forth therein. It is further deemed that
any loss reimbursement shall not be reduced by any reduction or exhaustion of
the actual claims-paying capacity of the FHCF and that the FHCF fund balance is
deemed funded to the fullest extent allowable by Florida statute.

Prior to final calculation of the Company’s FHCF retention and payout for the
mandatory and optional layers provided by the reimbursement contract between the
Company and the SBA, the Reinsurer’s liability hereunder will provisionally be
calculated based on the projected FHCF payout and in accordance with this
paragraph C. Following the FHCF’s final calculation of the payout for the
coverage layers provided by the reimbursement contract, the ultimate net loss
under this Contract will be recalculated. If, as a result of such calculation,
the loss to the Reinsurer under any excess layer or Coverage Section in any one
loss occurrence is less than the amount previously paid by the Reinsurer under
the excess layer or Coverage Section, the Company shall promptly remit the
difference to the Reinsurer. If the loss to the Reinsurer under any excess layer
or Coverage Section in any one loss occurrence is greater than the amount
previously paid by the Reinsurer, the Reinsurer shall promptly remit the
difference to the Company. For purposes of both the provisional and final
calculation of Reinsurer liability referenced above, it is deemed that any FHCF
loss reimbursement shall not be reduced by any reduction or exhaustion of the
actual claims-paying capacity of the FHCF and that the FHCF fund balance is
deemed funded to the fullest extent allowable by Florida statute.

If an FHCF reimbursement amount is based on the Company’s losses in more than
one loss occurrence commencing during the term of this Contract, and the FHCF
does not designate the amount allocable to each loss occurrence, the FHCF
reimbursement amount shall be prorated in the proportion that the Company’s
losses in each loss occurrence bear to the Company’s total losses arising out of
all loss occurrences to which the FHCF reimbursement applies.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 6



--------------------------------------------------------------------------------

ARTICLE 6 - REINSURANCE PREMIUM

 

A. As respects the reinsurance provided under Coverage A - Section 2, Coverage B
and Coverage C, the following shall apply:

 

  1. As premium hereunder, the Company shall pay the Reinsurer the greater of
the following:

 

  a. $****** (or a pro rata portion thereof in the event this Contract is
terminated); or

 

  b. ******% of the Company’s total insured value as of September 30, 2011 (the
“adjusted premium”). However, in the event the difference between the adjusted
premium and the deposit premium is less than or equal to ******% of the deposit
premium, the premium due hereunder shall be $******. Further, in the event the
adjusted premium hereunder is greater than $******, the premium due hereunder
shall be equal to the $****** plus the difference between the adjusted premium
and $******. Further, in the event the adjusted premium hereunder is less than
$******, the premium due hereunder shall be equal to $****** less the difference
between $****** and the adjusted premium.

 

  2. The Company shall pay the Reinsurer a deposit premium of $****** in three
equal installments of $****** on June 1, September 1 and December 1, 2011 and in
one adjusted deposit installment. The adjusted deposit installment shall be
computed in accordance with subparagraph 3 below and is due on April 1, 2012. No
deposit premium installments shall be due to a Subscribing Reinsurer hereunder
until that Subscribing Reinsurer has executed its Interests and Liabilities
Agreement attached to and forming part of this Contract. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination;

 

  3. “Adjusted deposit installment” as used herein shall mean:

 

  a. The premium due hereunder, computed in accordance with subparagraph 1
above; less

 

  b. The first, second and third installments paid in accordance with
subparagraph 2 above.

 

  4. In the event this Contract is terminated in accordance with the provisions
of paragraph C of the Term Article, the reinsurance premium due hereunder shall
be prorated based on the period of the Reinsurer’s participation hereunder;

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 7



--------------------------------------------------------------------------------

  5. No later than April 1, 2012 (or as promptly as possible following
termination in the event this Contract is terminated prior to April 1, 2012),
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder, computed in accordance with subparagraph 1 or 4 above (as
applicable) and the adjusted deposit installment, computed in accordance with
subparagraph 3 above. In the event this Contract is terminated prior to April 1,
2012, any additional premium due the Reinsurer or return premium due the Company
shall be remitted promptly.

 

B. As respects the reinsurance provided under Coverage A - Section 1, the
following shall apply:

 

  1. As premium hereunder, the Company shall pay the Reinsurer the greater of
the following:

 

  a. $****** (or a pro rata portion thereof in the event this Contract is
terminated); or

 

  b. ******% of the Company’s total insured value as of September 30, 2011 (the
“adjusted premium”). However, in the event the difference between the adjusted
premium and the deposit premium is less than or equal to ******% of the deposit
premium, the premium due hereunder shall be $******. Further, in the event the
adjusted premium hereunder is greater than $******, the premium due hereunder
shall be equal to the $****** plus the difference between the adjusted premium
and $******. Further, in the event the adjusted premium hereunder is less than
$******, the premium due hereunder shall be equal to $****** less the difference
between $****** and the adjusted premium.

 

  2. The Company shall pay the Reinsurer a deposit premium of $****** in three
equal installments of $****** on June 1, September 1 and December 1 of 2011 and
in one adjusted deposit installment. The adjusted deposit installment shall be
computed in accordance with subparagraph 3 below and is due on April 1, 2012. No
deposit premium installments shall be due to a Subscribing Reinsurer hereunder
until that Subscribing Reinsurer has executed its Interests and Liabilities
Agreement attached to and forming part of this Contract. Further, if this
Contract is terminated, no deposit premium installments shall be due after the
effective date of termination.

 

  3. “Adjusted deposit installment” as used herein shall mean:

 

  a. The premium due hereunder, computed in accordance with subparagraph 1
above; less

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 8



--------------------------------------------------------------------------------

  b. The first, second and third installments paid in accordance with
subparagraph 2 above.

 

  4. If the Company elects to reduce or terminate a Subscribing Reinsurer’s
participation percentage in accordance with paragraph C of the Term Article, the
Minimum Premium shall not apply. Further, the earned reinsurance premium as
otherwise determined in accordance with the provisions of subparagraph 1 above
shall be replaced with the following:

 

  a. In the event a loss occurs prior to the effective date of reduction or
termination and the Reinsurer’s liability for such loss occurrence exceeds
$******, the reinsurance premium for the term of this Contract shall equal
$****** times the ratio the loss recoverable bears to ******% of $******.

 

  b. In the event no loss occurs prior to the effective date of reduction or
termination or a loss occurs whereby the Reinsurer’s liability for such loss
occurrence is less than $******, the reinsurance premium for the term of this
Contract shall equal the pro rata portion of the reinsurance premium otherwise
due hereunder based on the proportion the term of this Contract bears to the
original 12-month term of this Contract.

 

  5. No later than April 1, 2012 (or as promptly as possible following
termination in the event this Contract is terminated prior to April 1, 2012),
the Company shall provide a report to the Reinsurer setting forth the premium
due hereunder, computed in accordance with subparagraph 1 or 4 above (as
applicable) and the adjusted deposit installment, computed in accordance with
subparagraph 3 above. In the event this Contract is terminated prior to April 1,
2012, any additional premium due the Reinsurer or return premium due the Company
shall be remitted promptly.

 

C. The Company shall furnish the Reinsurer with such information as the
Reinsurer may require to complete its Annual Convention Statement.

ARTICLE 7 - DEFINITIONS

 

A. The term “ultimate net loss” as used herein shall be defined as the sum or
sums (including loss in excess of policy limits, extra contractual obligations
and loss adjustment expense, as hereinafter defined) paid or payable by the
Company in settlement of claims and in satisfaction of judgments rendered on
account of such claims after deduction of all salvage, all recoveries, and all
claims on inuring insurance or reinsurance, whether collectible or not. Nothing
herein shall be construed to mean that losses under this Contract are not
recoverable until the Company’s ultimate net loss has been ascertained.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 9



--------------------------------------------------------------------------------

B. The terms “loss in excess of policy limits” and “extra contractual
obligations” as used herein shall be defined as follows:

 

  1. “Loss in excess of policy limits” shall mean any amount paid or payable by
the Company in excess of its policy limits, but otherwise within the terms of
its policy, such loss in excess of the Company’s policy limits having been
incurred because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action.

 

  2. “Extra contractual obligations” shall mean any punitive, exemplary,
compensatory or consequential damages paid or payable by the Company, not
covered by any other provision of this Contract and which arise from the
handling of any claim on business subject to this Contract, such liabilities
arising because of, but not limited to, failure by the Company to settle within
the policy limits or by reason of the Company’s alleged or actual negligence,
fraud or bad faith in rejecting an offer of settlement or in the preparation of
the defense or in the trial of an action against its insured or reinsured or in
the preparation or prosecution of an appeal consequent upon such an action. An
Extra Contractual Obligation shall be deemed, in all circumstances, to have
occurred on the same date as the loss covered or alleged to be covered under the
policy.

Notwithstanding anything stated herein, this Contract shall not apply to any
loss in excess of policy limits or any Extra Contractual Obligation incurred by
the Company as a result of any fraudulent and/or criminal act by any officer or
director of the Company acting individually or collectively or in collusion with
any individual or corporation or any other organization or party involved in the
presentation, defense or settlement of any claim covered hereunder.

Further, any loss in excess of policy limits and/or extra contractual
obligations that are made in connection with this Contract shall not exceed
25.0% of the contractual loss under all policies involved in the loss occurrence
as respects any one Coverage Section or any one excess layer under Coverage A
hereunder.

Savings Clause (Applicable only if the Subscribing Reinsurer is domiciled in the
State of New York): In no event shall coverage be provided to the extent that
such coverage is not permitted under New York law.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 10



--------------------------------------------------------------------------------

C. The term “loss adjustment expense” as used herein shall be defined as
expenses assignable to the investigation, appraisal, adjustment, settlement,
litigation, defense, and/or appeal of claims, regardless of how such expenses
are classified for statutory reporting purposes. Loss adjustment expense shall
include, but not be limited to, interest on judgments, expenses of outside
adjusters, expenses and a pro rata share of salaries of the Company’s field
employees and expenses of other employees of the Company who have been
temporarily diverted from their normal and customary duties and assigned to the
adjustment of losses covered by this Contract, expenses of the Company’s
officials incurred in connection with losses covered by this Contract, and
declaratory judgment expenses or other legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto. Loss
adjustment expense shall not include normal office expenses or salaries of the
Company’s officials.

 

D. The term “declaratory judgment expense” as used herein shall be defined as
the Company’s own costs and legal expense incurred in direct connection with
declaratory judgment actions brought to determine the Company’s defense and/or
indemnification obligations that are assignable to specific claims arising out
of policies reinsured by this Contract, regardless of whether the declaratory
judgment action is successful or unsuccessful. Any declaratory judgment expense
shall be deemed to have been fully incurred by the Company on the same date as
the original loss (if any) giving rise to the action.

 

E. “Term of this Contract” as used herein shall be defined as the period from
12:01 a.m., Local Standard Time, June 1, 2011 through 12:01 a.m., Local Standard
Time, June 1, 2012. However, if this Contract is terminated, “term of this
Contract” as used herein shall mean the period from 12:01 a.m., Local Standard
Time, June 1, 2011 until the effective time and date of termination.

ARTICLE 8 - LOSS OCCURRENCE DEFINITION

 

A. The term “loss occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one loss occurrence shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
loss occurrence shall be further defined as follows:

 

  1. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 96 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  2. As regards riot, riot attending a strike, civil commotion, vandalism and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such 96
consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 11



--------------------------------------------------------------------------------

  3. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the opening paragraph of this
Article) and fire following directly occasioned by the earthquake, only those
individual fire losses which commence during the period of 168 consecutive hours
may be included in the Company’s loss occurrence.

 

  4. As regards freeze, only individual losses directly occasioned by collapse,
breakage of glass and water damage (caused by bursting of frozen pipes and
tanks) may be included in the Company’s loss occurrence.

 

  5. As regards firestorms, brush fires and any other fires or series of fires,
irrespective of origin (except as provided in subparagraphs 2 and 3 above),
which spread through trees, grassland or other vegetation, all individual losses
sustained by the Company which occur during any period of 168 consecutive hours
within the area of one state of the United States or province of Canada and
states or provinces contiguous thereto and to one another may be included in the
Company’s loss occurrence.

 

B. For all loss occurrences the Company may choose the date and time when any
such period of consecutive hours commences provided that it is not earlier than
the date and time of the occurrence of the first recorded individual loss
sustained by the Company arising out of that disaster, accident or loss and
provided that only one such period of 168 consecutive hours shall apply with
respect to one event, except for any loss occurrence referred to in subparagraph
1 or 2 of paragraph A above where only one such period of 96 consecutive hours
shall apply with respect to one event, regardless of the duration of the event.

 

C. No individual losses occasioned by an event that would be covered by the 96
hours clauses may be included in any loss occurrence claimed under the 168 hours
provision.

ARTICLE 9 - ACCESS TO RECORDS

The Reinsurer or its designated representatives shall have access to the books
and records of the Company on matters relating to this reinsurance at all
reasonable times, and at the location where such books and records are
maintained in the ordinary course of business, for the purpose of obtaining
information concerning this Contract or the subject matter thereof. Notification
of a request for inspection of records shall be sent to the Company by the
Reinsurer in written form, and shall normally be given four weeks in advance.
Notwithstanding the above, the Reinsurer shall not have any right of access to
the records of the Company if it is not current in all undisputed payments due
the Company.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 12



--------------------------------------------------------------------------------

ARTICLE 10 - AGENCY (BRMA 73A)

If more than one reinsured company is named as a party to this Contract, the
first named company shall be deemed the agent of the other reinsured companies
for purposes of sending or receiving notices required by the terms and
conditions of this Contract, and for purposes of remitting or receiving any
monies due any party.

ARTICLE 11 - ARBITRATION

 

A. As a condition precedent to any right of action hereunder, in the event of
any dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd’s of London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, the
two Arbiters shall request the American Arbitration Association to appoint the
Umpire. If the American Arbitration Association fails to appoint the Umpire
within 30 days after it has been requested to do so, either party may request a
justice of a Court of general jurisdiction of the state in which the arbitration
is to be held to appoint the Umpire.

 

B. Each party shall present its case to the Arbiters within 30 days following
the date of appointment of the Umpire. The Arbiters shall consider this Contract
as an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.

 

C. If more than one reinsurer is involved in the same dispute, all such
reinsurers shall constitute and act as one party for purposes of this Article
and communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.

 

D. Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 13



--------------------------------------------------------------------------------

E. Any arbitration proceedings shall take place in Tampa, Florida; however, the
location may be changed if mutually agreed upon by the parties of this Contract.
Notwithstanding the location of arbitration, all proceedings pursuant hereto
shall be governed by the law of the State of Florida.

ARTICLE 12 - COLLATERAL

 

A. As promptly as possible following execution of this Contract, the Reinsurer
(as Grantor) shall enter into a Trust Agreement (the “Trust Agreement”) with the
Company (as Beneficiary) and the trustee, pursuant to which the Reinsurer shall
provide collateral in the form of eligible Assets deposited and held in a Trust
Account, with such Assets having a market value greater than or equal to
$56,690,000 (the “Collateral”) less earned premium (net of brokerage and
applicable federal excise tax) of $******. It is understood that deposit premium
paid in accordance with the Reinsurance Premium Article shall be deposited into
the Trust Account.

 

B. The Company agrees that if the Reinsurer makes indemnity payment(s) to the
Company under this Contract, the Reinsurer may withdraw Assets from the Trust
Account, reducing the market value of Assets in the Trust Account to an amount
at least equal to the unused Reinsurance Limit, in accordance with the
provisions of the Trust Agreement.

 

C. The Trust Fund may be drawn upon by the Company at any time and the Assets
may be used at the Company’s option in accordance with the provisions of
Section 5 of the Trust Agreement.

 

D. At any time prior to expiration or termination of this Contract, if the value
of the Assets in the Trust Account are less than the Reinsurer’s Obligations
hereunder, the Reinsurer shall promptly deposit the difference into the Trust
Account.

 

E. Except as provided in the Collateral Release Article, the Company agrees to
release the Assets in the Trust Account required under this Article as promptly
as provided in the Trust Agreement.

ARTICLE 13 - COLLATERAL RELEASE

 

A. At the expiration or termination of this Contract, if the Trust has not yet
been terminated, the Company shall calculate for each Coverage Section, on a
monthly basis, how much, if any, of the collateral shall be released from the
Trust, as follows:

 

  1. For each potentially covered loss occurrence, the Company shall multiply
the Loss Amount (being equal to the sum of losses and loss adjustment expenses
paid plus reserves for losses and loss adjustment expense outstanding plus
reserves for losses incurred but not reported) by the appropriate Buffer Loss
Factor from the table below, based upon the type of loss occurrence and the
number of months which have elapsed since the event. The product of this
calculation shall be defined as the Buffered Loss Amount (“BLA”).

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 14



--------------------------------------------------------------------------------

Number of

Calendar

   Buffer Loss Factor Table  

Months Since

Date of Loss

Occurrence

   Windstorm*
/Brushfire     Earthquake
and Fire
Following     Other  

0 to 3

     200 %      300 %      250 % 

> 3 to 6

     150 %      200 %      175 % 

> 6 to 9

     125 %      175 %      150 % 

> 9 to 12

     110 %      150 %      130 % 

> 12 to 15

     105 %      125 %      115 % 

> 15 to 18

     100 %      120 %      110 % 

Thereafter

     100 %      100 %      100 % 

 

* For the purpose of this Article, the term “Windstorm” shall include Hurricane,
Rainstorm, Storm, Tempest, Tornado, Cyclone, Typhoon and Hail.

 

  2. As respects Coverage A – Section 1, the BLA will be reduced by the
$19,300,000 retention and any inuring reinsurance recoveries to compute its
contribution to the Presumed Coverage A – Section 1 ultimate net loss. The
Presumed Coverage A – Section 1 ultimate net loss will equal the sum of these
contributions. The Presumed Coverage A – Section 1 Ceded Loss will be defined as
the lesser of 41.5% of the Presumed Coverage A – Section 1 ultimate net loss and
the Coverage A – Section 1 limit of 41.5% of $26,000,000.

 

  3. As respects Coverage A – Section 2, the BLA will be reduced by the
$71,300,000 retention and any inuring reinsurance recoveries to compute its
contribution to the Presumed Coverage A – Section 2 ultimate net loss. The
Presumed Coverage A – Section 2 ultimate net loss will equal the sum of these
contributions. The Presumed Coverage A – Section 2 Ceded Loss will be defined as
the lesser of the Presumed Coverage A – Section 2 ultimate net loss and the
Coverage A – Section 2 limit of 90% of $51,000,000.

 

  4. As respects Coverage B, the BLA will be reduced by all inuring reinsurance
recoveries, including Coverages A and C of this Contract, and by the $2,000,000
deductible per loss occurrence to compute its contribution to the Presumed
Coverage B ultimate net loss. The Presumed Coverage B ultimate net loss will
equal the sum of these contributions. The Presumed Coverage B Ceded Loss will be
defined as the Presumed Coverage B ultimate net loss minus the aggregate
retention of $6,000,000, subject to a minimum of nil and a maximum of 90% of
$51,000,000.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 15



--------------------------------------------------------------------------------

  5. As respects Coverage C, as respects potentially covered loss occurrences
covered under Coverage C, the BLA will be reduced by all inuring reinsurance
recoveries, and by the $9,300,000 retention. The Presumed Coverage C ultimate
net loss will equal the sum of these contributions. The Presumed Coverage C
Ceded Loss will be defined as the lesser of the Presumed Coverage C ultimate net
loss and the Coverage C occurrence limit of 90% of $10,000,000, subject to an
annual limit of 90% of $20,000,000.

 

  6. The Presumed Total Ceded Loss will equal the lesser of the Contract limit
of $56,690,000 and the sum of the Presumed Coverage A – Section 1 Ceded Loss,
Presumed Coverage A – Section 2 Ceded Loss, Presumed Coverage B Ceded Loss and
Presumed Coverage C Ceded Loss. An amount equal to the Presumed Total Ceded Loss
less losses paid by the Reinsurer under this Contract shall be retained in the
Trust and any excess in the Trust shall be released to the Reinsurer.

 

  7. Notwithstanding the aforementioned, at December 31, 2011, the parties agree
to consider the release of collateral. The intention is to release collateral
for all limits for which there is essentially no possibility of loss from past
or future events before the expiration of this Contract. All collateral securing
what the parties agree are unreachable limits will be released within three
business days.

 

  8. Thirty-six months following the expiration of this Contract, the Reinsurer
shall have the option to commute this Contract by sending the Company written
notice thereof. In such event, the Reinsurer shall pay to the Company an amount
equal to the loss and loss adjustment expense reserves hereunder, including
reserves for incurred but not reported losses, as estimated by the Company,
which would be recoverable hereunder. Upon the Reinsurer’s payment of such
amount, both parties shall be completely released from all liability under this
Contract, whether known or unknown.

 

B. So long as there is any security on deposit in the Trust, the Company shall
perform the calculation set forth above within 10 business days after the end of
each month and deliver a report substantially in the form of the Collateral
Calculation Table attached to this Contract to the Reinsurer and the Trustee
named in the Trust Agreement. Collateral will be adjusted monthly based on this
calculation. To the extent the calculation indicates that collateral may be
reduced, the delivery of the report to the Trustee will constitute a directive
to return excess collateral to the Reinsurer. In the event the calculation
indicates additional collateral is required, the Reinsurer will have 10 business
days from receipt of the report to deposit the required collateral into the
Trust.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 16



--------------------------------------------------------------------------------

ARTICLE 14 - CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the terms and conditions of this
Contract, any materials provided in the course of audit or inspection and any
documents, information and data provided to it by the Company, whether directly
or through an authorized agent, in connection with the placement and execution
of this Contract (hereinafter referred to as “confidential information”) are
proprietary and confidential to the Company. Confidential information shall not
include documents, information or data that the Reinsurer can show:

 

  1. Are publicly available or have become publicly available through no
unauthorized act of the Reinsurer;

 

  2. Have been rightfully received from a third person without obligation of
confidentiality; or

 

  3. Were known by the Reinsurer prior to the placement of this Contract without
an obligation of confidentiality.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any confidential information to any third parties, including any affiliated
companies, except:

 

  1. When required by retrocessionaires subject to the business ceded to this
Contract;

 

  2. When requested by regulators performing an audit of the Reinsurer’s records
and/or financial condition;

 

  3. When requested by external auditors performing an audit of the Reinsurer’s
records in the normal course of business; or

 

  4. When requested by attorneys or arbitrators in connection with an actual or
potential dispute hereunder.

Further, the Reinsurer agrees not to use any confidential information for any
purpose not related to the performance of its obligations or enforcement of its
rights under this Contract.

 

C. Notwithstanding the above, in the event the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the confidential information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure (to the extent possible) and to use its best efforts to assist the
Company in maintaining the confidentiality provided for in this Article.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 17



--------------------------------------------------------------------------------

D. The provisions of this Article shall extend to the officers, directors,
shareholders and employees of the Reinsurer and its affiliates, and shall be
binding upon their successors and assigns.

ARTICLE 15 - CURRENCY (BRMA 12A)

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

ARTICLE 16 - ENTIRE AGREEMENT

 

A. This Contract and any related trust agreement, letter of credit and/or
special acceptance, shall constitute the entire agreement between the parties
hereto with respect to the business reinsured hereunder, and there are no
understandings between the parties hereto other than as expressed in this
Contract.

 

B. Any change to or modification of this Contract shall be null and void unless
made by an addendum signed by both parties.

ARTICLE 17 - ERRORS AND OMISSIONS (BRMA 14F)

Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.

ARTICLE 18 - FEDERAL EXCISE TAX (BRMA 17D)

 

A. The Reinsurer has agreed to allow for the purpose of paying the Federal
Excise Tax the applicable percentage of the premium payable hereon (as imposed
under Section 4371 of the Internal Revenue Code) to the extent such premium is
subject to the Federal Excise Tax.

 

B. In the event of any return of premium becoming due hereunder, the Reinsurer
will deduct the applicable percentage from the return premium payable hereon and
the Company or its agent should take steps to recover the tax from the United
States Government.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 18



--------------------------------------------------------------------------------

ARTICLE 19 - GOVERNING LAW

This Contract shall be governed as to performance, administration and
interpretation by the laws of the State of Florida, exclusive of the rules with
respect to conflicts of law; however, with respect to credit for reinsurance,
the applicable rules of all states shall apply.

ARTICLE 20 - INSOLVENCY

 

A. If more than one reinsured company is included within the definition of
“Company” hereunder, this Article shall apply individually to each such company.

 

B. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company or on the basis of claims filed and allowed in the
liquidation proceeding, whichever may be required by applicable statute, without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses that it may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the Court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.

 

C. Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 

D. It is further understood and agreed that, in the event of the insolvency of
the Company, the reinsurance under this Contract shall be payable directly by
the Reinsurer to the Company or to its liquidator, receiver or statutory
successor, except as provided by Section 4118(a) of the New York Insurance Law
or except (1) where this Contract specifically provides another payee or other
party as more specifically limited by any statute or regulation applicable
hereto, of such reinsurance in the event of the insolvency of the Company or
(2) where the Reinsurer with the consent of the direct insured or insureds has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. However, the exceptions provided in
(1) and (2) above shall apply only to the extent that applicable statutes or
regulations specifically permit such exceptions.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 19



--------------------------------------------------------------------------------

ARTICLE 21 - LATE PAYMENTS

 

A. The interest penalties provided for in this Article shall apply to the
Reinsurer or to the Company in the following circumstances:

 

  1. Payments due from the Reinsurer to the Company shall have as a due date the
date on which the agreed proof of loss is received by the Reinsurer, and shall
be overdue 30 days thereafter. Payment to the Intermediary is deemed to be
payment to the Company for purposes of this Article.

 

  2. Payments due from the Company to the Reinsurer shall have as a due date the
date specified in this Contract. Payments shall be overdue 30 days thereafter.
Premium adjustments shall be overdue 30 days following the due date set forth
under the terms of this Contract.

 

  3. The Company shall provide a copy of the original insured’s proof of loss,
and a copy of the claim adjuster’s report(s) or other evidence of
indemnification for losses exceeding the excess limit on an incurred basis. If,
subsequent to receipt of this evidence, the information contained therein is
insufficient or not in accordance with the contractual conditions, then the
payment due date as defined in subparagraph 1 shall be deemed to be the date
upon which the Reinsurer received additional information necessary to approve
payment of the claim or the claim is presented in an acceptable manner. Interest
as stipulated in subparagraph 4 shall be payable should a disputed claim be
ultimately settled and if the period set out in subparagraph 1 is exceeded, but
only to the extent that the final loss payment exactly tracks with the original
proof of loss.

 

  4. Overdue amounts shall bear simple interest from the overdue date at the
90-day United States Treasury Bill rate set forth by the Federal Reserve Board
for the first Monday of the calendar month in which the amount becomes overdue,
as published in the Federal Reserve Statistical Release. If the interest
generated for 100% in respect of any overdue payment as outlined in subparagraph
1 or 2 is $500 or less, then the interest penalty shall be waived.

 

  5. For the purposes of this Article, reinsuring Lloyd’s Underwriters shall be
viewed as one entity. The provisions set forth herein shall not be applicable
until the creditor party shall have manifested to the debtor party its intent to
invoke the terms of this Article.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 20



--------------------------------------------------------------------------------

ARTICLE 22 - LIABILITY OF THE REINSURER

 

A. The liability of the Reinsurer shall follow that of the Company in every case
and be subject in all respects to all the general and specific stipulations,
clauses, waivers, interpretations and modifications of the Company’s policies
and any endorsements thereon. However, in no event shall this be construed in
any way to provide coverage outside the terms and conditions set forth in this
Contract.

 

B. Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

ARTICLE 23 - LIMITED RECOURSE AND BERMUDA REGULATIONS

 

A. The Company understands and accepts that the Segregated Accounts set forth in
the Reinsurer’s Interests and Liabilities Agreement attached to this Contract
(for purposes of this Article, individually the “Segregated Account” and
collectively the “Segregated Accounts”), and that all corporate matters relating
to the creation of the Segregated Accounts, including, but not limited to,
capacity of each Segregated Account, the segregated nature of the Segregated
Accounts and Aeolus Re Ltd., and the operation and liquidation of the Segregated
Accounts shall be governed by, and construed in accordance with, the laws of
Bermuda. The Company has had the opportunity to take advice and to obtain all
such additional information that it considers necessary to evaluate the terms,
conditions and risks of entering into this Contract with Aeolus Re Ltd, on
behalf of its Segregated Accounts.

 

B. Notwithstanding any other provision of this Contract to the contrary, the
liability of each Segregated Account for the performance and discharge of all of
its obligations, however they may arise, in relation to this Contract (together
the “SA Obligations”) shall be limited to and payable solely from the assets
linked to the Segregated Account. Accordingly there shall be no recourse to any
other assets of Aeolus Re Ltd. (including for the avoidance of doubt, any assets
linked to any other segregated account of Aeolus Re Ltd. or to its general
account). In the event that the assets linked to the Segregated Accounts are
insufficient to meet all SA Obligations, any SA Obligations remaining after the
application of such assets linked to the Segregated Accounts shall be
extinguished, and the Company undertakes in such circumstances to take no
further action against the Segregated Accounts, Aeolus Re Ltd. or any other
segregated accounts of Aeolus Re Ltd. in respect of any such Obligations. In
particular, neither the Company nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of any of the
Segregated Accounts, Aeolus Re Ltd. or any other segregated accounts of Aeolus
Re Ltd.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 21



--------------------------------------------------------------------------------

C. The Company also understands and accepts that one of the Subscribing
Reinsurers as set forth on the Reinsurer’s Interests and Liabilities Agreement
is Aeolus Re MY11 SPI Ltd. (for purposes of this Article, the “SPI Reinsurer”).
Notwithstanding any other provision of this Contract to the contrary, the
liability of the SPI Reinsurer for the performance and discharge of all of its
obligations, however they may arise, in relation to this Contract (together the
“SPI Obligations”) shall be limited to and payable solely from the assets of the
SPI Reinsurer. In the event that the assets available to the SPI Reinsurer are
insufficient to meet all SPI Obligations, any SPI Obligations remaining after
the application of such assets available to the SPI Reinsurer shall be
extinguished, and the Company undertakes in such circumstances to take no
further action against the SPI Reinsurer in respect of any such SPI Obligations.
In particular, neither the Company nor any party acting on its behalf shall
petition or take any steps for the winding up or receivership of the SPI
Reinsurer.

ARTICLE 24 - LOSS NOTICE AND SETTLEMENTS

 

A. Whenever losses sustained by the Company appear likely to result in a claim
hereunder, the Company shall notify the Reinsurer, and the Reinsurer shall have
the right to participate in the adjustment of such losses at its own expense.

 

B. All loss settlements made by the Company, provided they are within the terms
of this Contract, shall be binding upon the Reinsurer, and the Reinsurer agrees
to pay all amounts for which it may be liable upon receipt of reasonable
evidence of the amount paid (or scheduled to be paid within 14 days) by the
Company. Notwithstanding the foregoing, and subject to the provisions set forth
under paragraph B of the Exclusions Article, should any judicial, regulatory, or
legislative entity having legal jurisdiction require that the Company be liable
for any amounts that are otherwise outside the terms of the Company’s original
policies, the Reinsurer agrees that such amounts shall be subject always to the
terms and conditions of this Contract.

ARTICLE 25 - NET RETAINED LINES (BRMA 32E)

 

A. This Contract applies only to that portion of any policy which the Company
retains net for its own account (prior to deduction of any underlying
reinsurance specifically permitted in this Contract), and in calculating the
amount of any loss hereunder and also in computing the amount or amounts in
excess of which this Contract attaches, only loss or losses in respect of that
portion of any policy which the Company retains net for its own account shall be
included.

 

B. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurer(s), whether specific or general, any amounts
which may have become due from such reinsurer(s), whether such inability arises
from the insolvency of such other reinsurer(s) or otherwise.

ARTICLE 26 - NON-WAIVER

The failure of the Company or the Reinsurer to insist on compliance with this
Contract or to exercise any right or remedy hereunder shall not constitute a
waiver of any rights or remedies contained herein nor stop either party from
thereafter demanding full and complete compliance nor prevent either party from
exercising such rights or remedies in the future.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 22



--------------------------------------------------------------------------------

ARTICLE 27 - NOTICES AND CONTRACT EXECUTION

 

A. Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.

 

B. The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:

 

  1. Paper documents with an original ink signature;

 

  2. Facsimile or electronic copies of paper documents showing an original ink
signature; and/or

 

  3. Electronic records with an electronic signature made via an electronic
agent. For the purposes of this Contract, the terms “electronic record,”
“electronic signature” and “electronic agent” shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.

 

C. This Contract may be executed in one or more counterparts, each of which,
when duly executed, shall be deemed an original.

ARTICLE 28 - OFFSET

The Company and the Reinsurer, each at its option, may offset any balance or
balances, whether on account of premiums, claims and losses, loss adjustment
expenses or salvages due from one party to the other under this Contract or
under any other reinsurance agreement heretofore or hereafter entered into
between the Company and the Reinsurer, whether acting as assuming reinsurer or
as ceding company; provided, however, that in the event of the insolvency of a
party hereto, offsets shall only be allowed in accordance with applicable
statutes and regulations.

ARTICLE 29 - OTHER REINSURANCE

The Company shall be permitted to carry other reinsurance, recoveries under
which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 23



--------------------------------------------------------------------------------

ARTICLE 30 - SALVAGE AND SUBROGATION

The Reinsurer shall be credited with salvage (i.e., reimbursement obtained or
recovery made by the Company, less the actual cost, excluding salaries of
officials and employees of the Company and sums paid to attorneys as a retainer,
of obtaining such reimbursement or making such recovery) on account of claims
and settlements involving reinsurance hereunder. Salvage thereon shall always be
used to reimburse the excess carriers in the reverse order of their priority
according to their participation before being used in any way to reimburse the
Company for its primary loss. The Company hereby agrees to enforce its rights to
salvage and subrogation relating to any loss, a part of which loss was sustained
by the Reinsurer, and to prosecute all claims arising out of such rights if, in
the Company’s opinion, it is economically reasonable to do so. Should the
Company neglect or refuse to enforce such rights, the Reinsurer is hereby
empowered and authorized to institute the appropriate action in the name of the
Company, at the Reinsurer’s expense.

ARTICLE 31 - SERVICE OF SUIT

(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory, or District of the United
States where authorization is required by insurance regulatory authorities)

 

A. This Article will not be read to conflict with or override the obligations of
the parties to arbitrate their disputes as provided for in the Arbitration
Article. This Article is intended as an aid to compelling arbitration or
enforcing such arbitration or arbitral award, not as an alternative to the
Arbitration Article for resolving disputes arising out of this Contract.

 

B. In the event the Reinsurer fails to pay any amount claimed to be due
hereunder or fails to otherwise perform its obligations hereunder, at the
request of the Company, the Reinsurer will submit to the jurisdiction of a court
of competent jurisdiction within the United States. Nothing in this Article
constitutes or should be understood to constitute a waiver of the Reinsurer’s
rights to commence an action in any court of competent jurisdiction in the
United States, to remove an action to a United States District Court, or to seek
a transfer of a case to another court as permitted by the laws of the United
States or of any state in the United States. The Reinsurer, once the appropriate
Court is accepted by the Reinsurer or is determined by removal, transfer or
otherwise, as provided for above, will comply with all requirements necessary to
give said Court jurisdiction and, in any suit instituted against any of the
Subscribing Reinsurers upon this Contract, will abide by the final decision of
such Court or of any Appellate Court in the event of an appeal.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 24



--------------------------------------------------------------------------------

ARTICLE 32 - SEVERABILITY (BRMA 72E)

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Contract or the enforceability of
such provision in any other jurisdiction.

ARTICLE 33 - TAXES

In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.

ARTICLE 34 - TERRITORY

The liability of the Reinsurer shall be limited to losses under policies
covering property located within the territorial limits of the State of Florida;
but this limitation shall not apply to moveable property if the Company’s
policies provide coverage when said moveable property is outside the
aforementioned territorial limits.

ARTICLE 35 - INTERMEDIARY (BRMA 23A)

TigerRisk Partners LLC is hereby recognized as the Intermediary negotiating this
Contract for all business hereunder. All communications (including, but not
limited to, notices, statements, premium, return premium, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through TigerRisk Partners
LLC, 7601 France Avenue South, Suite 200, Edina, MN 55435. Payments by the
Company to the Intermediary shall be deemed to constitute payment to the
Reinsurer. Payments by the Reinsurer to the Intermediary shall be deemed to
constitute payment to the Company only to the extent that such payments are
actually received by the Company.

IN WITNESS WHEREOF, the Company has confirmed its review of the Interests and
Liabilities Agreement(s) attached to and forming part of this Contract and its
agreement to be bound by the terms and conditions thereof, and has executed this
Contract by its duly authorized representative on:

this                      day of                                         , in
the year             .

 

     

 

        HOMEOWNERS CHOICE PROPERTY & CASUALTY       INSURANCE COMPANY (for and
on behalf of the “Company”)   

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 25



--------------------------------------------------------------------------------

SCHEDULE A – COLLATERAL COLLECTION TABLES

attached to the

AGGREGATE EXCESS CATASTROPHE REINSURANCE CONTRACT

issued to

HOMEOWNERS CHOICE PROPERTY & CASUALTY INSURANCE COMPANY

Coverage A – Section 1

 

    Collateral Release Calculation as of [INSERT REPORTING PERIOD]

Line
No.

  Col 1   

Col. 2

   Col. 3    Col. 4    Col. 5    Col. 6    Col. 7    Col. 8    Col. 9     Date
of Loss
Event   

Description

   Loss Amount    Buffer
Loss
Factor    Buffer Loss
1Amount
(Col. 3 x Col. 4)    Inuring
Reinsurance
Coverage    Buffered Loss
Amount, net of
Inuring
Reinsurance
(Col. 5 - Col. 6)    Less:
$19,300,000
Retention    Balance1
(Col. 7 – Col. 8)

1A

                         

1B

                         

1C

                         

1D

                         

1E

                         

1F

                         

2

  Presumed Section A ultimate net loss (sum of Col. 9)   

3

  Presumed Section A Ceded Loss = 41.5% of Line 2


NOTE: If the amount equals 41.5% of $26,000,000 or more, insert policy limit of
41.5% of $26,000,000. If amount is less than Zero, insert Zero.

  

 

1 

If the Balance is zero or a negative number, put zero since such Loss Occurrence
does not contribute to the aggregate loss.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 26



--------------------------------------------------------------------------------

Coverage A – Section 2

 

    Collateral Release Calculation as of [INSERT REPORTING PERIOD]

Line
No.

  Col 1   

Col. 2

   Col. 3    Col. 4    Col. 5    Col. 6    Col. 7    Col. 8    Col. 9     Date
of Loss
Event   

Description

   Loss Amount    Buffer
Loss
Factor    Buffer Loss
2Amount
(Col. 3 x Col. 4)    Inuring
Reinsurance
Coverage    Buffered Loss
Amount, net of
Inuring
Reinsurance
(Col. 5 - Col. 6)    Less:
$71,300,000
Retention    Balance1
(Col. 7 – Col. 8)

1A

                         

1B

                         

1C

                         

1D

                         

1E

                         

1F

                         

4

  Presumed Section A ultimate net loss (sum of Col. 9)   

5

  Presumed Section A Ceded Loss = 100% of Line 4


NOTE: If the amount equals 90% of $51,000,000 or more, insert policy limit of
90% of $51,000,000. If amount is less than Zero, insert Zero.

  

 

2 

If the Balance is zero or a negative number, put zero since such Loss Occurrence
does not contribute to the aggregate loss.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 27



--------------------------------------------------------------------------------

Coverage B

 

     Collateral Release Calculation as of [INSERT REPORTING PERIOD]  

Line
No.

   Col 1   

Col. 2

   Col. 3    Col. 4    Col. 5    Col. 6    Col. 7    Col. 8     Col. 9       
Date
of Loss
Event   

Description

   Loss
Amount    Buffer
Loss
Factor    Buffer Loss
Amount
(Col. 3 x Col. 4)    Inuring
Reinsurance
Coverage
(including
Sections A &
C)    Buffered Loss
Amount, net of
Inuring
Reinsurance
(Col. 5 - Col. 6)    Less:
Flat
Deductible of
$2,000,000     Balance
(Col. 7  – Col. 8)  

1A

                        ($ 2,000,000 )   

1B

                        ($ 2,000,000 )   

1C

                        ($ 2,000,000 )   

1D

                        ($ 2,000,000 )   

1E

                        ($ 2,000,000 )   

1F

                        ($ 2,000,000 )   

6

   Presumed Section B ultimate net loss (sum of Col. 9)     

7

   Less: Aggregate Retention      ($ 6,000,000 ) 

8

   Presumed Section B Ceded Loss = 100% of Line 6 minus Line 7.


NOTE: If the amount equals 90% of $51,000,000 or more, insert policy limit of
90% of $51,000,000. If amount is less than Zero, insert Zero.

  


     

 

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 28



--------------------------------------------------------------------------------

Coverage C

 

     Collateral Release Calculation as of [INSERT REPORTING PERIOD]

Line
No.

   Col 1   

Col. 2

   Col. 3    Col. 4    Col. 5    Col. 6    Col. 7    Col. 8     Col. 9      Date
of Loss
Event   

Description

   Loss
Amount    Buffer
Loss
Factor    Buffer Loss
Amount
(Col. 3 x Col. 4)    Inuring
Reinsurance
Coverage    Buffered Loss
Amount, net of
Inuring
Reinsurance
(Col. 5 - Col. 6)    Less:
$9,300,000
Retention     Balance, capped
at $10,000,000
each Loss Event
(Col. 7 – Col. 8)

1A

                        ($ 9,300,000 )   

1B

                        ($ 9,300,000 )   

1C

                        ($ 9,300,000 )   

1D

                        ($ 9,300,000 )   

1E

                        ($ 9,300,000 )   

1F

                        ($ 9,300,000 )   

9

   Presumed Section C ultimate net loss (sum of Col. 9)     

10

   Presumed Section C Ceded Loss = 100% of Line 9


NOTE: If the amount equals 90% of $20,000,000 or more, insert policy limit of
90% of $20,000,000

  


  

 

11

   Presumed Total Ceded Loss = (Line 3, but not greater than 41.5% of
$26,000,000) plus (Line 5 plus Line 8 plus Line 10, but not greater than 90% of
$51,000,000)        

12

   Losses paid under this Contract     

13

   Reinsurer’s Obligation     

14

   Collateral in the trust     

15

   Collateral Adjustment     

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]

Page 29



--------------------------------------------------------------------------------

NUCLEAR INCIDENT EXCLUSION CLAUSE-PHYSICAL DAMAGE-REINSURANCE (U.S.A.)

 

1. This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2. Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material”, and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph (2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3. Without in any way restricting the operations of paragraphs (1) and
(2) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph (3) shall not
operate

 

  (a) where Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However on and after 1st January 1960 this sub-paragraph (b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4. Without in any way restricting the operations of paragraphs (1), (2) and
(3) hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5. It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6. The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954 or by any law amendatory thereof.

 

7. Reassured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

Note. - Without in any way restricting the operation of paragraph (1) hereof, it
is understood and agreed that

 

  (a) all policies issued by the Reassured on or before 31st December 1957 shall
be free from the application of the other provisions of this Clause until expiry
date or 31st December 1960 whichever first occurs whereupon all the provisions
of this Clause shall apply.

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]



--------------------------------------------------------------------------------

  (b) with respect to any risk located in Canada policies issued by the
Reassured on or before 31st December 1958 shall be free from the application of
the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

BRMA 35B

 

 

 

Effective: June 1, 2011   LOGO [g187466g04q45.jpg]